ON APPLICATION FOR WRIT OF ERROR
PER CURIAM.
The application for writ of error is refused, no reversible error. In so doing we neither approve nor disapprove the holding of the Court of Civil Appeals that Article 342-711 of Title 16, Vernon’s Ann.Tex.Civ. *842Stat., gives the depositor a period of one year during which he is under no duty to examine his statements and cancelled checks, and would not be negligent in failing to discover forgeries. The Court of Civil Appeals opinion is reported in 402 S.W.2d 276.